IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-10215
                          Conference Calendar



RANDY LEE HADDERTON,

                                      Plaintiff-Appellant,

versus

ROB LEE; CHIEF, LUBBOCK POLICE DEPARTMENT;
CITY OF LUBBOCK; JERRY RANDALL; AUBREY STARK,

                                      Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:00-CV-22-C
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    In the present case, Randy Lee Hadderton, federal

prisoner #25439-007, has filed a notice of appeal from the denial

of his motion to remand the case to state court.

     The courts of appeal have jurisdiction to review “all final

decisions of the district courts of the United States . . .”    28

U.S.C. § 1291.    A denial of a motion to remand is not a final,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10215
                                -2-

but rather an interlocutory order.     Melancon v. Texaco, Inc., 659
F.2d 551, 552-53 (5th Cir. 1981).    “An order denying a motion to

remand, ‘standing alone,’ is ‘[o]bviously . . . not final and

[immediately] appealable’ as of right.”    Caterpillar Inc. v.

Lewis, 519 U.S. 61, 74 (1996) (quoting Chicago, R.I. & P. R. Co.

v. Stude, 346 U.S. 574, 578 (1954)).    In order to be immediately

appealable, an interlocutory order must either: (1) fall within a

narrow class of statutorily or jurisprudentially recognized

exceptions, Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir.

1991), (2) be accompanied by a final order, B., Inc. v. Miller

Brewing Co., 663 F.2d 545, 548 (5th Cir. 1981), or (3) be

certified by the district court in accordance with 28 U.S.C.

§ 1292(b), Melancon, 659 F.2d at 553.

     A refusal to remand does not fall within any of the

traditional exceptions to the final-order rule.    B., Inc., 663
F.2d at 548.   The refusal to remand was not accompanied by a

final order.   Nor was the appeal certified by the district court

pursuant to 28 U.S.C. § 1292(b).    The order denying remand is not

appealable, and this court is without jurisdiction over the

appeal.

     APPEAL DISMISSED FOR LACK OF JURISDICTION.